Citation Nr: 1230272	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, and had prior service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the benefit sought on appeal.

This issue of entitlement to service connection for a low back disability was previously denied by the Board as part of a September 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2011 decision, the Court remanded the issue of entitlement to service connection for a low back disability back to the Board for further action.

The Board notes that in July 2012, the Veteran's attorney submitted additional legal argument to the Board with additional evidence.  In the post-remand brief, the attorney requests that he be provided copies of all new evidence developed on appeal, including examination reports, as well as given reasonable opportunity to review and comment thereon prior to any readjudication of the Veteran's claim.  This matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Waiver of AOJ Review

Subsequent to the Court's August 2011 decision, the Veteran submitted additional evidence in support of his claim, but declined to waive initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  Therefore, the claim must be remanded.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).


Lay Testimony

In its August 2011 decision, the Court noted that the Board failed to address the Veteran's lay testimony offered in support of his claim for service connection for a low back condition.  Service treatment records show the Veteran was involved in an auto accident and diagnosed with a back sprain in April 1968.  However, private treatment records dated May 1991 and VA treatment records dated September 2006 also show the Veteran reported jumping from the top of a water tank and injuring his back during service.  He stated that he did not seek medical care for a back injury at the time.

The Veteran recently submitted a statement which he originally drafted in April 1991 describing the incident.  He stated that he was holding one end of a submersible pump when a crane operator dropped the other end.  This caused a sudden jolt to the Veteran's back and led to serious pain.  He did not seek immediate treatment, but went to the sick bay later when he was stationed in Colorado for back pain for a period from 1968 or 1970 to 1971.

Private treatment records dated May 1991 show the Veteran denied any history of a back injury, with the exception of jumping off of a tank in Vietnam.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

In this case, the Veteran is competent to report hurting his back in service as a result of an incident with a water tank.  Moreover, the Board finds these statements to be credible.  The work that the Veteran indicated he was performing at the time of the injury is consistent with his duties in service as a water and waste processing specialist.  In addition, the statements made to his private physician in 1991 regarding a back injury in service hold significant probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

However, the Board does not find the Veteran's assertions of continuous back symptomatology since service to be credible.  While the Veteran claimed that he eventually sought treatment for his condition in between 1968 and 1971, there is no such treatment documented in his service treatment records.  Moreover, while the Veteran was discharged in 1971, the May 1991 records show that the Veteran reported only a 5 year history of back pain.  Separate records also dated May 1991 show the Veteran could not recall a specific incident which triggered his back pain.  In August 2006, he reported only a 10 year history of back pain.  In October 2007, he reported a 12 year history of back pain.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.

Therefore, while the Board finds the Veteran's statements regarding a back injury in service to be both competent and credible, his statements regarding a continuity of symptomatology are not credible.

VA Examination

Finally, the Veteran's representative requested that the Veteran be afforded an additional VA examination.  In light of this request, and considering the Veteran's statements regarding an additional back injury in service, an additional examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In providing an opinion as to the etiology of the Veteran's back condition, the examiner should assume the veracity of the Veteran's statements regarding a back injury sustained while working on a water pump in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his low back condition.  The claims file, including a copy of this remand, should be made available to the examiner.  All indicated tests should be conducted.  After a review of the claims folder and completion of the examination, the examiner should address the following:

(A) What are the current low back diagnoses?

(B) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back conditions were incurred in or are otherwise related to service.  In providing an opinion as to the etiology of the Veteran's back condition, the examiner should comment on the documented back sprain in April 1968 resulting from an auto accident.  The examiner should also assume the veracity of the Veteran's statements regarding a back injury sustained while working on a water pump in service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether the claims file was reviewed. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


